DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 November 2021 was filed after the mailing date of the Notice of Allowance on 22 October 2021.  The submission was in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1, 4-7, 10, 11, 13, 14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4, 5, 10, 11, 13, 14, 17, and 18, Sheridan et al. (U. S. 6,673,315 B2) disclosed an array that comprises: 
a support (104) having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
a fiducial feature (304).
However, the prior art failed to disclose or fairly suggested that the array comprises:
s and that is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of an incident light away from the surface of the support for locating or registering the support or the locations.

With respect to claim 6, Sheridan et al. (U. S. 6,673,315 B2) disclosed an array that comprises: 
a support (104) comprising a glass material, a semiconductor material, or combinations thereof, the support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
a fiducial feature (304).
However, the prior art failed to disclose or fairly suggested that the array comprises:
a fiducial feature that is formed in or on the support, and that is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of an incident radiation for locating or registering the support or the locations, 
wherein the fiducial feature comprises a metallic material.

With respect to claim 19, Sheridan et al. (U. S. 6,673,315 B2) disclosed a method that comprises: 
106) at a plurality of locations on a support (104), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
disposing a fiducial feature on a surface of the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of an incident light away from the surface of the support for locating or registering the support or the plurality of locations (column 13, lines 1-34).
However, the prior art failed to disclose or fairly suggested that the method comprises: 
disposing a fiducial feature as troughs in or as ridges on a surface of the support.

With respect to claims 7 and 20, Sheridan et al. (U. S. 6,673,315 B2) disclosed a method that comprises: 
accessing image data encoding successive images of biological samples (106) disposed at locations on a support (104) and of a fiducial feature (304), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the fiducial feature being optically reflective to, during each of the successive cycles of fluorescent imaging, return at least a portion of an incident light away from the surface of the support for locating or registering the support or the locations (column 13, lines 1-34; column 18, line 27 - column 20, line 6); 
registering, for the successive images, the locations on the support by a reference to the fiducial feature (column 20, lines 7-54); and 

However, the prior art failed to disclose or fairly suggested that the method comprises:
accessing image data encoding successive images of biological samples disposed at locations on a support and of a fiducial feature formed as troughs in or as ridges on a surface of a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the fiducial feature being optically reflective to, during each of the successive cycles of fluorescent imaging, return at least a portion of an incident light away from the surface of the support for locating or registering the support or the locations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884